PER CURIAM.
We affirm the award of rehabilitative alimony, taking note that the trial court’s appropriate concern was expressed in the final judgment wherein it reserved jurisdiction to reevaluate the wife’s need for rehabilitative or permanent alimony at the end of the one year period for which only the former was awarded. We reverse the denial of the wife’s costs and attorney’s fees and remand for award to her of same. Schuttler v. Schuttler, 429 So.2d 1338 (Fla. 4th DCA 1983).
DOWNEY, GLICKSTEIN and WALDEN, JJ., concur.